Title: Thomas Jefferson to John Bracken, 9 October 1811
From: Jefferson, Thomas
To: Bracken, John


          
                  Sir 
                   
                     Monticello 
                     Oct. 9. 11.
          
		   
		   
		   
		   I duly recieved your favor of Aug. 13. stating the ineffectual effort you had made to remit to the sisters of Bellini the amount of their claim on his effects. they are very old, said to be in great poverty & distress, and therefore entitled in charity to our good offices in conveying their money to
			 them. a remittance thro’ England to the continent of Europe is now impracticable, & a direct one to Italy scarcely to be expected. a fortunate medium happens however now to occur. 
		  
		  
		  
		  
		   
		   mr George Jefferson of the house of Gibson & Jefferson in Richmond, is going, within a month or two, to Lisbon, as Consul of the US. and can readily make any remittance from thence to Leghorn. any
			 sum of money therefore which you will be pleased to deposit in his hands for these old ladies, I hereby make myself responsible to yourself & them for his faithful care in conveying or
			 remitting it to them. 
		   
		  
		  
		   
		  if you think it safer for yourself to deposit it in the bank of Richmond “on account of the sisters of Bellini,” subject to the order of either mr Jefferson or myself, our agency for remitting it to them shall still be exerted. Accept the assurances of my great respect.
          
            Th:
            Jefferson
        